Title: To Thomas Jefferson from George Jefferson, 10 September 1805
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond 10th. Septr. 1805
                  
                  I sent you yesterday by Mr. Randolph’s boat, a cask, containing 3 dozen bottles of syrup of punch; supposing, as so immediate an opportunity offered, it might probably reach you in that way, nearly as soon as by the Stage.
                  I forwarded likewise a box of fish, which we have but lately received from Mr. Crowninshield of Salem—having come in a tedious, & roundabout direction.
                  Your last note of 1000$ will be offered at the Bank on Friday next, which will have been the first discount day after its date—when it doubtless will be done.
                  I am Dear Sir Yr. Very humble Servt.
                  
                     Geo. Jefferson 
                     
                  
               